MOSCOWITZ, District Judge.
On the trial the court ordered a decree in favor of the yachts Virginia and Vanities, and against the schooner T. X. Bentley and tug Stella, and reserved for consideration the question of limitation of liability on the part of the T. K. Bentley.
The captain of the T. K. Bentley had gone ashore. Had he been on board it is not likely that the accident would have occurred.
The captain’s absence cannot prevent limitation of liability on the part of the T. K. Bentley. Even though the absence of the master, pilot, or some other competent person constituted negligence on the part of the T. K. Bentley, the absence of the master and the pilot cannot be charged to the privity and knowledge of the owner.
Settle decree accordingly.